Title: From Alexander Hamilton to James McHenry, 14 March 1799
From: Hamilton, Alexander
To: McHenry, James



Private
New York March 14. 1799
Dear Sir

It is a construction of the law warranted by usage that the President shall appoint the requisite number of Lieutenants & leave three of them to be designated for Quarter Master & Pay Master in the manner practiced in the late army. But if this is supposed not to be a good construction the end may be produced by making it a rule that recommendations shall come through the described Channels to the President & that unless for some extraordinary reason he will as of course nominate or appoint.
But whatever be the mode pray let it be adopted at once & put in a train of execution that these essential officers may be appointed.
Yrs. truly

A H


P.S. Since writing the above, it has occurred to me as worthy of consideration whether it will not be expedient to inlist indiscriminately for all the corps and to insert an alternative in the oath as to the term of service thus—“for and during the continuance &c. or for the term of five years at the option of the UStates.” As there are soldiers of both descriptions to be inlisted I incline to think the laws will bear out the alternative in point of executive propriety—& the option would be evidently valuable. The principal question is whether soldiers would not more readily inlist for the casual duration of existing differences than for the known term of five years.

James McHenry Esq

